COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-15-00567-CV & 01-15-00586-CV
Style:                      In the Guardianship of Ruby Peterson



                            April 7, 2016
Date motion filed*:
Type of motion:             Motion to Abate
                            Appelllants Mackey Glen Peterson, Tonya Peterson, Don Leslie Peterson, and Lonny
Party filing motion:        Peterson
Document to be filed:       n/a

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

         X        Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          The appellants’ motion to abate the appeals in case numbers 01-15-00567-CV and 01-15-00586-CV
          is denied. Oral argument in these cases, which was was previously scheduled for April 13, 2016, is
          cancelled. These cases will be submitted without oral argument on April 13, 2016.


Judge's signature: /s/ Michael Massengale
                      Acting individually          Acting for the Court

                  Panel consists of ______________________________.

Date: April 8, 2016




November 7, 2008 Revision